DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25,28,29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7-9,17-20 of U.S. Patent No. 10704293. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘293 reads on the electronic lock comprising a lock assembly, a motor, a controller configured to determine a lock misalignment score (misalignment scoring system including a misalignment detection unit), wherein said score represents an estimated life expectancy of a power source and a user interface which includes a user selectable element, the lock comprising a sensor.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 21, 28 and 40, references of record (Cheng WO 2015138726- Applicant provided IDS reference) although does teach power sensors to determine level of battery life, i.e. life expectancy of a power source, this is not represented by the lock misalignment score of Cheng. The lock misalignment score is based on torque sensing of a motor, not life expectancy. Baty although is able to sense and optimize current, it is not considered equivalent to a measure of life expectancy of the power source wherein life expectancy is interpreted as being the amount of power left in the power source (i.e. a measurement of battery life vs. power/current used).  Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Claims 22-27, 29-34, are objected to as being dependent upon a rejected claim. 
Claims 35-40 are allowed. 
Regarding claim 35, references of record do not teach the method of testing misalignment by first determining a baseline level of interference of the bolt when moving between the extended position and the retracted position; actuating the bolt between the extended position and the retracted position, and while the bolt is moving between the extended position and the retracted position, detecting interference with the bolt; and then determining a lock misalignment score based on the detected interference and the baseline interference & verifying the lock misalignment score is within an acceptable range.  Baty US 20140021725 discloses the determination on whether misaligning occurs by detecting position of the bolt however there is no initial determination of a baseline level of interference. Cheng although discloses a misalignment score based on interference, it does not disclose the determination of a baseline level of interference nor does it teach whether the score is within an acceptable range. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Clark US 6212923 teaches the use of detecting low battery, through measuring of current, however, this is not in relation to the misalignment of the bolt. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to electronic locks.
PTO892 lists relevant but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675